Irving L. Levey, J.
This is an application by the Patrolmen’s Benevolent Association for an order, pursuant to article 78 of the Civil Practice Act, directing the Mayor, the Police Commissioner and the Commissioner of Labor of the City of New York to establish a departmental grievance procedure for the uniformed members of the department, in accordance with Executive Order No. 45, dated March 31, 1958.
The Mayor, at the instance and suggestion of the court, submitted an affidavit on February 26, 1959, indicating his desire, unequivocally, to explore the question of grievance procedure, and, in effect, assuring the petitioners that the problem was being very seriously considered from every possible angle.
Specifically, he stated:
“In September of 1958, in recognition of the obvious inapplicability to the uniformed police of the specific grievance procedures set forth in Executive Order No. 49, the petitioners and others similarly situated, conferred with me in the presence of Commissioner Kennedy and Commissioner Felix concerning the possibility of establishing grievance procedures not necessarily the same as those provided in Executive Order No. 49 and other than. those grievance procedures available under the present Pules and Procedures and practices of the Police Department of the City of New York.
“ It is apparent that the problems thus presented were and are complex, difficult, and controversial, involving important matters for which there is no precedent in the City of New York. The study of these factors has not yet been concluded. When a final determination has been reached as to the desirability and wisdom of the establishment of grievance procedure for the uniformed police, other than that now existing, the necessary steps will then be taken to effectuate the policy as ultimately determined. ’ ’
In view of such evident recognition of the petitioners’ problems and the Mayor’s obvious determination to leave no stone *44unturned in reaching an equitable solution, the petitioners are urged to exercise a bit more patience and thus afford the respondents the fullest opportunity to discharge their pledge.
Accordingly, the present application will be denied without prejudice to a renewal either after a final expression from the city officials or after a reasonable period has elapsed without a decision having been made.